Pemberton, J. (dissenting)
I dissent. From reading the record in this case I am satisfied that E. S. Shelling, at the time of receiving his appointment as notary public, did not appreciate but what he was eligible to that office. He has been a practicing attorney of this state for the past eighteen years, was prosecuting attorney of Wahkiakum county for one term, thereafter lived in Portland for a few years, after which he returned to this state,, residing at Che-halis until 1917, when he again went to Oregon and remained there until 1919, at which time he moved to South Bend, Washington. He testified that he intended South Bend to be his home and considered that he was a bona fide resident therein; that, having been a notary in the state prior thereto, he assumed that he *60was qualified to hold that office, and sent the following application to the governor of the state, without thinking of the necessity of making an examination of the statute as to the required qualifications:
“To the Governor of Washington:
“We, the undersigned freeholders of Pacific county, State of Washington, hereby certify that we are well acquainted with E. S. Snelling of South Bend, Washington, that he is a reputable citizen of said county; that he is an elector of the State of Washington, and we hereby recommend him to the Governor as a proper person to receive appointment as Notary Public.
“Dated at South Bend, Wash., this 15th day of March, 1920.”
There is only one witness to the contrary, and her testimony is inconsistent with the other facts and circumstances and is denied by Mr. Snelling. The Attorney General makes the following contention:
“But were we to ignore entirely the testimony of Mrs. Rose, still we respectfully insist that the respondent cannot be excused by the fact, if it were a fact, that he had not examined the statute. Ignoranee of the law does not excuse the layman, and certainly cannot be held to excuse an attorney at law who had even served as a prosecutor in this state.”
There are so many laws that no one can remember all of them. It is the ability to find the law that determines the efficiency of the lawyer. The judges themselves cannot remember all the laws. The court overlooked a statute in the case of State v. Hanover, 55 Wash. 403, 104 Pac. 624, 107 Pac. 388, and upon rehearing said that this statute “was inadvertently omitted from consideration.” This same statutory provision had been called to the attention of the court on two prior occasions. State v. Fair, 35 Wash. 127, 76 Pac. 731, 102 Am. St. 897; State v. Ames, 47 Wash. 328, 92 Pac. 137.
I am satisfied that Mr. Snelling did overlook the fact *61that it was necessary for him to be a resident of the state for a year prior to his appointment as a notary public. There is no one claiming that he has not properly administered the affairs of the office. The acts performed by him are entirely valid under the holding in the case of State v. Fountain, 14 Wash. 236, 44 Pac. 270, wherein we said:
“It is true, that every officer must be elected or appointed, as the case may be, in the manner provided by law, but where an individual is appointed by the proper authority to an office and enters upon the discharge of its duties, he is a de facto officer, and his acts are valid and binding, although he may not possess some of the requisite qualifications to hold the office.”
The only section under which the recommendation of the board can be sustained is Rem. Comp. Stat., § 139-14 [P. C. § 166], as follows:
“. . . 6. For the commission of any act involving moral turpitude, dishonesty or corruption, whether the same be committed in the course of his relations as an attorney or counselor at law, or otherwise, and whether the same constitute a felony or misdemeanor or not; and if the act constitute a felony or misdemeanor, conviction thereof in a criminal proceeding shall not be a condition precedent to disbarment or suspension from practice thereof.”
There can be a violation of law "without involving moral turpitude. Even in a case involving a felony we said:
“That question, after all, must be determined from the inherent immoral nature of the act, rather than from the degree of punishment which the statute law imposes therefor, though the latter may be some indication of the public conscience relating thereto.” In re Hopkins, 54 Wash. 569, 103 Pac. 805.
I am satisfied that the record in this case fails to show that E. N. Snelling has committed an act involving moral turpitude, dishonesty or corruption.